EXHIBIT RUDY BEVERAGE, INC. (A majority owned subsidiary of Rudy Partners, Ltd.) Financial Statements For the three and six months ended December 31, 2007 and December 31, 2006 1 RUDY BEVERAGE, INC. (A Majority Owned Subsidiary of Rudy Partners, Ltd.) Balance Sheets December 31, 2007 and June 30, 2007 December 31, 2007 June 30, (Unaudited) 2007 Assets Current assets: Cash and cash equivalents $ 5,270 $ 74,191 Accounts receivable trade, net of allowance of $40,000 and $25,000 at December 31, 2007 and June 30, 2007, respectively 52,786 74,089 Inventory 15,011 11,137 Prepaid expenses 16,924 68,265 Total current assets 89,991 227,682 Property and equipment, net 33,418 - Total assets $ 123,409 $ 227,682 Liabilities and Stockholder's Equity (Deficit) Current liabilities: Accounts payable $ 322,585 $ 449,845 Accrued expenses 33,359 789 Due affiliates 2,178,064 2,008,482 Total liabilities 2,534,008 2,459,116 Commitments and contingencies Stockholder's equity (deficit): Common stock: $.001 par value; 10,000,000 shares authorized, issued and outstanding at December 31, 2007 and June 30, 2007 10,000 10,000 Additional paid in capital 4,852,000 4,852,000 Accumulated deficit (7,272,599 ) (7,093,434 ) Total stockholder's equity (deficit) (2,410,599 ) (2,231,434 ) Total liabilities and stockholder's equity (deficit) $ 123,409 $ 227,682 See accompanying notes to financial statements. 2 RUDY BEVERAGE, INC. (A Majority Owned Subsidiary of Rudy Partners, Ltd.) Statements of Operations Three months ended December 31, 2007 and December 31, 2006 (Unaudited) 2007 2006 Sales and revenues $ 967 $ 15,386 Cost of product sold 3,876 26,425 (2,909 ) (11,039 ) Costs and expenses Selling and marketing expenses 20,344 38,753 General and administrative expense 20,645 186,501 40,989 225,254 Loss before income taxes (43,898 ) (236,293 ) Income taxes - - Net loss $ (43,898 ) $ (236,293 ) Net loss per share, basic and diluted $ (0.00 ) $ (0.02 ) Weighted Average Shares Outstanding 10,000,000 10,000,000 See accompanying notes to financial statements. 3 RUDY BEVERAGE, INC. (A Majority Owned Subsidiary of Rudy Partners, Ltd.) Statements of Operations Six months ended December 31, 2007 and December 31, 2006 (Unaudited) 2007 2006 Sales and revenues $ 18,626 $ 164,279 Cost of product sold 23,068 134,498 (4,442 ) 29,781 Costs and expenses Selling and marketing expenses 118,980 181,871 General and administrative expense 55,743 465,241 174,723 647,112 Loss before income taxes (179,165 ) (617,331 ) Income taxes - - Net loss $ (179,165 ) $ (617,331 ) Net loss per share, basic and diluted $ (0.02 ) $ (0.06 ) Weighted Average Shares Outstanding 10,000,000 10,000,000 See accompanying notes to financial statements. 4 RUDY BEVERAGE, INC. (A Majority Owned Subsidiary of Rudy Partners, Ltd.) Statements of Cash Flows Six months ended December 31, 2007 and December 31, 2006 (Unaudited) 2007 2006 Cash flows from operating activities Net loss $ (179,165 ) $ (617,331 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1,232 4,157 Bad debt expense 15,000 - Change in other assets and liabilities: Accounts receivable 6,303 45,453 Inventory (3,874 ) (78,931 ) Prepaid expenses 51,341 17,734 Accounts payable (127,260 ) (91,777 ) Accrued expenses 32,570 (27,954 ) Net cash used in operating activities (203,853 ) (748,649 ) Cash flows provided by investing activities Purchase property and equipment (34,650 ) (38,760 ) Net cash used in investing activities (34,650 ) (38,760 ) Cash flows provided by financing activities Loan proceeds from affiliates 169,582 790,349 Net cash provided by financing activities 169,582 790,349 Net increase in cash and cash equivalents (68,921 ) 2,940 Cash and cash equivalents, beginning of period 74,191 7,373 Cash and cash equivalents, end of period $ 5,270 $ 10,313 Supplemental cash flow information Cash paid for interest and income taxes: Interest $ - $ - Income taxes - - Non-cash investing and financing activities: See accompanying notes to financial statements. 5 RUDY BEVERAGE, INC. (A Majority Owned Subsidiary of Rudy Partners, Ltd.) Notes to Financial Statements Note 1:Summary of Significant Accounting Policies Organization and business operations The financial statements include the accounts of Rudy Beverage, Inc. (“Rudy” or the “Company”).The Company was organized November 10, 2005, under the laws of the State of Nevada. Immediately after its formation, the founders sold 80% of Rudy to Global Beverage Solutions, Inc. (“Global”) for 6,000,000 shares of Global stock.Global was a business development company pursuant to the applicable provisions of the Investment Company Act of 1940, and accordingly, the Company was carried as an investment by Global and was not consolidated in Global’s financial statements. On January 18, 2007, Global executed an agreement with Rudy Partners, Ltd. (“Partners”) to sell its 80% interest in Rudy to Partners for an 8% secured promissory note in the amount of $6,000,000 plus assumption of the advances and receivables owed to Global by Rudy. The financial statements included in this report have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange commission for interim reporting and include all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation.These financial statements have not been audited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations for interim reporting.The Company believes that the disclosures contained herein are adequate to make the information presented not misleading.However, these financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report for the years ended June 30, 2007 and 2006, which is included elsewhere in this 8-K filing.The financial data for the interim periods presented may not necessarily reflect the results to be anticipated for the complete year. Revenue recognition Revenue from product sales is recognized when title and risk of loss passes to the customer, which generally occurs upon delivery.Our policy is not to allow the return of products once they have been accepted by the customer.However, on occasion, we have accepted returns or issued credit to customers, primarily for damaged goods.The amounts have been immaterial and, accordingly, we do not provide a specific valuation allowance for sales returns. Sales incentives We offer various sales incentive arrangements to our customers, which require customer performance or achievement of certain sales volume targets.In those circumstances when the incentive is paid in advance, we amortize the amount paid over the period of benefit or contractual sales volume.When the incentive is paid in arrears, we accrue the expected amount to be paid over the period of benefit or expected sales volume.The recognition of expense for these incentives involves the use of judgment related to performance and sales volume estimates that are made based on historical experience and other factors.Sales incentives are accounted for as a reduction of revenues and actual amounts may vary from reported amounts. 6 Segment reporting We operate as a single operating segment for purposes of presenting financial information and evaluating performance.As such, the accompanying financial statements present financial information in a format that is consistent with the internal financial information used by management. Shipping and handling costs Shipping and handling costs are reported in cost of product sold in the accompanying statements of operations.Such costs aggregated $600 and $7,520 during the three months ended December 31, 2007 and 2006, respectively and $1,540 and $24,956 during the six months ended December 31,2007 and 2006, respectively.Although our classification is consistent with many beverage companies, our gross margin may not be comparable to companies that include shipping and handling costs in selling and marketing costs. Credit risk We sell products to a variety of customers and extend credit based on an evaluation of each customer’s financial condition, generally without requiring collateral.Exposure to losses on receivables varies by customer principally due to the financial condition of each customer.We monitor our exposure to credit losses and maintain allowances for anticipated losses based on specific customer circumstances, credit conditions, and historical write-offs and collections.At December 31, 2007 we had fifteen customers the largest of which comprised 34% of net trade receivables. Cash and cash equivalents The Company considers all cash on hand; cash in banks and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents.At times cash and cash equivalent balances at a limited number of banks and financial institutions may exceed insurable amounts.The Company believes it mitigates its risks by depositing cash or investing in cash equivalents in major financial institutions. Inventories Inventories are stated at the lower of first-in, first-out cost or market. Property and equipment Property and equipment are stated at cost, less accumulated depreciation.Depreciation is recorded using the straight-line method over the estimated useful lives of the respective assets (generally three to seven years).Leasehold improvements are amortized over the life of the lease if it is shorter than the estimated useful life.Maintenance and repairs are charged to operations when incurred.Betterments and renewals are capitalized.When property and equipment are sold or otherwise disposed of, the asset account and related accumulated depreciation account are relieved, and any gain or loss is included in operations. Intangible assets Intangible assets consisted of goodwill, which was fully impaired at June 30, Impairment of long-lived assets All long-lived assets, excluding goodwill and intangible assets not subject to amortization are evaluated for impairment on the basis of undiscounted cash flows whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.An impaired asset is written down to its estimated fair market value based on the best information available.Estimated fair market value is generally measured by discounting future cash flows.Goodwill and intangible assets not subject to amortization are evaluated for impairment annually or sooner in accordance with SFAS No. 142.An impairment loss is recognized if the carrying amount, or for goodwill, the carrying amount of its reporting unit, is greater than its fair value. 7 Deferred income taxes Deferred income taxes are provided for temporary differences between financial and tax reporting in accordance with the liability method under the provisions of SFAS No. 109,“Accounting for Income Taxes.” A valuation allowance is recorded to reduce the carrying amounts of deferred tax assets unless management believes it is more likely than not that such asset will be realized. Earnings (loss) per common share Earnings (loss) per common share are calculated under the provisions of SFAS No. 128,“Earnings per Share” (“SFAS No. 128”), which established new standards for computing and presenting earnings per share. SFAS No. 128 requires the Company to report both basic earnings per share, which is based on the weighted-average number of common shares outstanding, and diluted earnings per share, which is based on the weighted-average number of common shares outstanding plus all potential dilutive shares outstanding.At December 31, 2007 and 2006 there are no potentially dilutive common stock equivalents.Accordingly, basic and diluted earnings (loss) per share are the same for the periods presented. Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair value of financial instruments Financial instruments consist of cash, accounts receivable, accounts payable, accrued expenses and short-term borrowings. The carrying amount of these financial instruments approximates fair value due to their short-term nature or the current rates at which the Company could borrow funds with similar remaining maturities. Contingencies Certain conditions may exist as of the date financial statements are issued, which may result in a loss to the Company, but which will only be resolved when one or more future events occur or fail to occur.Company management and its legal counsel assess such contingencies related to legal proceeding that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein.If the assessment of a contingency indicates that it is probably that a liability has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potentially material loss contingency is not probable but is reasonably possible, or if probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable would be disclosed. 8 Recent accounting pronouncements There are several new accounting pronouncements issued by the Financial Accounting Standards Board (“FASB”) which are not yet effective.Each of these pronouncements, as applicable, has been or will be adopted by the Company.Management does not believe any of these accounting pronouncements has had or will have a material impact on the Company’s financial position or operating results. In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in
